        Case 2:20-cv-05580-CFK Document 22 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FCS CAPITAL LLC, et al.,                            :       CIVIL ACTION
               Plaintiffs,                          :
                                                    :
             v.                                     :
                                                    :
JOSHUA L THOMAS, ESQUIRE,                           :
              Defendant.                            :       NO. 20-cv-05580


                                           ORDER

       AND NOW, this 22nd day of January 2021, it is ORDERED that an Initial Pretrial

Conference (Rule 16) is scheduled, via telephone, for Monday, February 1, 2021 at 10:00

a.m. before the Hon. Chad F. Kenney.

       Counsel is directed to call into the conference a few minutes before it is to start. The

dial-in number is 888-398-2342 and the access code is 7624030.

      It is furthered ORDERED:

       1. The discovery period, regardless of any pending motion(s), begins with this Order

          and the parties shall exchange written discovery requests immediately;

       2. The parties shall exchange the required initial disclosures under Fed. R. Civ. P. 26(a)

          on or before January 25, 2021;

       3. After consultation with all counsel for all parties, Plaintiff’s counsel shall complete

          and file with the Clerk the required Report of the Rule 26(f) Meeting incorporating,

          at a minimum, all the information required in this Court’s form Rule 26(f) Report

          (found on the Court’s website) on or before January 27, 2021;

       4. Lead trial counsel is required to appear at the Rule 16 Conference. If lead counsel is

          absolutely unable to attend, the conference will be rescheduled;

                                                1
 Case 2:20-cv-05580-CFK Document 22 Filed 01/22/21 Page 2 of 2




5. Lead trial counsel must be prepared to speak on every subject, including settlement,

   liability, remedies, and damages and have authority from their clients to do so; and

6. Counsel are instructed to refer to Judge Kenney’s Practices and Procedures which

   are found at: http://www.paed.uscourts.gov/judges-info/district-court-

   judges/chad_f_kenney.


                                           BY THE COURT:


                                           /s/ Chad F. Kenney
                                           _______________________________
                                           CHAD F. KENNEY, JUDGE




                                       2
